 1

 2

 3
                                                                     JS-6
 4

 5

 6

 7

 8
                      IN THE UNITED STATES DISTRICT COURT
 9
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     BAKERY AND CONFECTIONERY Case No.: LA CV18-02557 JAK (AGRx)
11   UNION AND INDUSTRY
     INTERNATIONAL PENSION FUND
12   et al.,                    ORDER RE STIPULATION RE
                                DISMISSAL WITH PREJUDICE (DKT.
13                Plaintiffs,   77)
14                      vs.
15   JAKMA, INC., d/b/a SCHWARTZ
     BAKERY
16
                        Defendant.
17

18
           Pursuant to the stipulation of dismissal filed by the parties under Fed. R. Civ.
19
     P. 41(a)(1)(ii), the Court finds good cause to GRANT the Stipulation. Accordingly,
20
     this case is ordered dismissed with prejudice. Each party shall bear its own
21
     attorneys’ fees and costs.
22

23
           IT IS SO ORDERED.

24

25   Dated: October 18, 2019                __________________________________
                                            JOHN A. KRONSTADT
26                                          UNITED STATES DISTRICT JUDGE
27

28
